877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robin JOHANSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1885.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

Before KENNEDY, RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Robin Johanson, appeals from an order of the district court which affirmed the denial of disability benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Appeals Council is not supported by substantial evidence.  Accordingly, the district court did not err in granting the Secretary's motion for summary judgment, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the order of the district court dated June 28, 1988.